United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-3050                                                September Term, 2022
                                                                   1:16-cr-00115-EGS-1
                                                      Filed On: October 31, 2022
United States of America,

             Appellee

      v.

Nehemias Samayoa, also known as
Nehemias Samalloa,

             Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Henderson, Wilkins, and Pan, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of fact and law filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. Upon consideration of the foregoing, and the motion to appoint
counsel, it is

      ORDERED that the motion to appoint counsel be denied. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s July 15, 2022
order denying appellant’s renewed motion for compassionate release be affirmed.
Appellant has not shown that the district court abused its discretion in concluding that
he failed to establish extraordinary and compelling reasons warranting a reduction in his
sentence. See United States v. Long, 997 F.3d 342, 352 (D.C. Cir. 2021). To the
extent that appellant seeks review of the district court’s December 6, 2021 order
denying his original motion for compassionate release, that order is not properly before
the court. The notice of appeal in this case is not timely as to that order, see Fed. R.
App. P. 4(b)(1)(A), and appellant voluntarily dismissed his prior appeal of that order,
United States v. Samayoa, No. 22-3002.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-3050                                                September Term, 2022

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2